The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                 SUMMARY
                                                          November 25, 2020

                               2020COA166

No. 20CA0980, People v. Garcia-Gonzalez — Crimes — Offenses
Related to Marijuana and Marijuana Concentrate

     In this prosecution appeal, a division of the court of appeals

concludes that “land” — as used in section 18-18-406(3)(a)(I),

C.R.S. 2020 — excludes an enclosed, locked space on residential

property. The division also holds that a prosecution under section

18-18-406(3)(a)(II) does not preclude prosecution under other

applicable statutes. The division affirms the district court’s order

dismissing the section 18-18-406(3)(a)(I) charge against Oel

Garcia-Gonzalez and remands for trial of the remaining charges,

including the added charge under section 18-18-406(3)(a)(II).
COLORADO COURT OF APPEALS                                     2020COA166


Court of Appeals No. 20CA0980
Pueblo County District Court No. 19CR2376
Honorable Larry C. Schwartz, Judge


The People of the State of Colorado,

Plaintiff-Appellant,

v.

Oel Garcia-Gonzalez,

Defendant-Appellee.


                        ORDER AFFIRMED AND CASE
                       REMANDED WITH DIRECTIONS

                                 Division II
                           Opinion by JUDGE FOX
                        Román and Gomez, JJ., concur

                        Announced November 25, 2020


J. E. Chostner, District Attorney, Emily A. Vandenburg, Deputy District
Attorney, Pueblo, Colorado, for Plaintiff-Appellant

Cabral Law P.C., Miles Cabral, Denver, Colorado, for Defendant-Appellee
¶1    This People’s appeal asks us to decide whether “land” — as

 used in section 18-18-406(3)(a)(I), C.R.S. 2020, and in the context

 of a marijuana grow operation — excludes an enclosed, locked

 space on residential property. We conclude that it does. We also

 hold that a prosecution under section 18-18-406(3)(a)(II) does not

 preclude prosecution under other applicable statutes. Accordingly,

 we affirm the district court’s order dismissing the charge under

 section 18-18-406(3)(a)(I) against Oel Garcia-Gonzalez, albeit on

 different grounds, and remand for the prosecution to proceed as we

 explain.1

¶2    The district court dismissed a charge brought under section

 18-18-406(3)(a)(I), while allowing a charge under section 18-18-

 406(3)(a)(II) to proceed. The People appeal under section 16-12-

 102(1), C.R.S. 2020,2 and argue that (1) the court construed section

 18-18-406(3)(a)(I) too narrowly by interpreting “land” to mean “open


 1 We also decide the prosecution’s appeal in People v. Sanchez-Diaz,
 an unpublished companion case.
 2 Section 16-12-102(1), C.R.S. 2020, states: “The prosecution may

 appeal any decision of a court in a criminal case upon any question
 of law. Any order of a court that . . . dismisses one or more counts
 of a charging document prior to trial . . . shall constitute a final
 order that shall be immediately appealable pursuant to this
 subsection (1).”
                                   1
 space”; (2) section 18-18-406(3)(a)(V) evinces the legislature’s intent

 to provide multiple avenues for prosecution of illicit residential

 marijuana grow operations; and (3) the legislative declaration

 accompanying HB 17-1220 expresses the lawmakers’ desire to

 mitigate illegal marijuana cultivation on residential property,

 further supporting the effort to prosecute under section 18-18-

 406(3)(a)(I).

                            I.    Background

¶3     The Pueblo Police Department arrested Garcia-Gonzalez and

 Addiel Sanchez-Diaz in 2019 during the execution of a search

 warrant at a suspected residential marijuana grow operation.

 Officers found thirty-two mature marijuana plants growing in the

 home’s detached garage. The prosecution claims that Garcia-

 Gonzalez informed law enforcement that he and Sanchez-Diaz were

 growing the marijuana for personal medical use and to sell to

 dispensaries. Garcia-Gonzalez claims he holds a registered medical

 marijuana permit and a prescription to grow up to sixty plants.

¶4     Garcia-Gonzalez was charged with (1) possession with intent

 to manufacture or distribute marijuana or marijuana concentrate,

 in violation of section 18-18-406(2)(b)(I), (III)(A), a class 1 drug

                                     2
 felony; (2) cultivation of marijuana, in violation of section 18-18-

 406(3)(a)(I), (III)(A), a class 3 drug felony; and (3) being a special

 offender, in violation of section 18-18-407(1)(a), C.R.S. 2020.

 Garcia-Gonzalez filed a motion to dismiss.

¶5    The district court dismissed the section 18-18-406(3)(a)(I)

 class 3 drug felony charge. The court also ordered that a petty

 marijuana-cultivation charge, under section 18-18-406(3)(a)(II) and

 (IV), be added. The People appeal.

     II.   Cultivation on “Land” Under Section 18-18-406(3)(a)(I)

¶6    The People — arguing that the legislature used “land” in

 section 18-18-406(3)(a)(I) to broadly include residential property,

 buildings, and structures — challenge the district court’s more

 narrow interpretation of the term to mean only “open land.” We

 agree in part but conclude that the district court’s dismissal was

 nevertheless warranted.

               A.    Preservation and Standard of Review

¶7    The People’s response to Garcia-Gonzalez’s motion to dismiss

 preserved this issue.

¶8    We review the interpretation of statutes de novo. See Finney v.

 People, 2014 COA 38, ¶ 12. “Our goal is to give effect to the intent

                                      3
 of the legislature.” Montez v. People, 2012 CO 6, ¶ 7. “We accord

 words and phrases their plain and ordinary meaning.” Id. We

 interpret the statute within the context of its broader scheme to give

 consistent, harmonious, and sensible effects to all its parts. Martin

 v. People, 27 P.3d 846, 851 (Colo. 2001). “We . . . reject

 interpretations that render words or phrases superfluous, and

 harmonize potentially conflicting provisions, if possible.” People v.

 Cross, 127 P.3d 71, 73 (Colo. 2006). Context and accompanying

 legislative policy statements can help us determine a statute’s

 intended meaning. Id.

                         B.   Law and Analysis

¶9    Colorado approved constitutional protections for the

 cultivation and use of medical marijuana in 2000 and recreational

 marijuana in 2012. Adults twenty-one years or older may cultivate

 up to six plants (only three of them mature), but a patient or

 caregiver may grow more based on medical necessity. See Colo.

 Const. art. 18, § 14(4)(b); see also § 25-1.5-106(2.5)(g)(I)(B) and

 (8.6), C.R.S. 2020 (limiting patient and caregiver grows). In 2017,

 the General Assembly enacted HB 17-1220, now codified at section

 18-18-406, to address penalties for large-scale cultivation of

                                    4
  marijuana plants in residential areas based on concern for public

  safety, nuisance, and the negative impacts on neighborhood

  property values.

¶ 10   Consistent with Colorado’s Constitution, a person may grow

  marijuana, provided “the growing takes place in an enclosed, locked

  space, is not conducted openly or publicly, and is not made

  available for sale.” Colo. Const. art. 18, § 16(3)(b). An “enclosed”

  space is “a permanent or semi-permanent area covered and

  surrounded on all sides.” § 18-18-102(14.5), C.R.S. 2020. A

  “[l]ocked” space is one that is “secured at all points of ingress or

  egress with a locking mechanism designed to limit access such as

  with a key or combination lock.” § 18-18-102(16.5).

¶ 11   Section 18-18-406(3)(a)(I), implementing the constitutional

  right, states that “[i]t is unlawful for a person to knowingly

  cultivate, grow, or produce a marijuana plant . . . on land that the

  person owns, occupies, or controls.” § 18-18-406(3)(a)(I). Violation

  of this statute is a level 3 drug felony if the offense involves more

  than thirty plants. § 18-18-406(3)(a)(III)(A).

¶ 12   While the statute does not define “land,” the term must be

  interpreted in harmony with the constitutional provision it

                                     5
  implements. See Zaner v. City of Brighton, 917 P.2d 280, 286 (Colo.

  1996) (recognizing that legislation that furthers the purpose of

  self-executing constitutional provisions or facilitates their

  enforcement is permissible); Bd. of Cnty. Comm’rs v. Vail Assocs., 19
P.3d 1263, 1272 (Colo. 2001) (we afford the language of

  constitutions its ordinary and common meaning).

¶ 13   Here, the district court construed the term “land” to mean

  “open land,” such as farmland or unsheltered fields. Objecting to

  the district court’s interpretation, the People argue that the

  legislature intended the statute to cover not only grows on open

  land but also grows housed in buildings, structures, or other types

  of residential property. Since “land” is not defined in section 18-18-

  406, or within article 18 of the criminal code, the People urge us to

  look to broader definitions of land found in civil statutes. See, e.g.,

  § 36-1-100.3(2), C.R.S. 2020; § 38-30-150(2), C.R.S. 2020.

¶ 14   Without resorting to other statutes and other interpretative

  tools, we first seek guidance from the immediate statutory scheme

  governing marijuana cultivation. Martin, 27 P.3d at 851. In

  contrast to section 18-18-406(3)(a)(I) — which makes it unlawful to

  grow or cultivate any amount of marijuana plants on “land” —

                                     6
  section 18-18-406(3)(a)(II)(A) makes it unlawful to grow or cultivate

  more than twelve marijuana plants on “residential property.”

  “Residential property,” in turn, means “a single unit providing

  complete living facilities for one or more persons, including

  permanent provisions for living, sleeping, eating, cooking, and

  sanitation . . . [and] includes the real property surrounding a

  structure.” § 18-18-406(3)(c)(III).

¶ 15   Interpreting the statute within its context and giving

  consistent, harmonious, and sensible effects to all its parts, see

  Martin, 27 P.3d at 851, we conclude that the property surrounding

  a residence can be “land” as that term is used in section 18-18-

  406(3)(a)(I). While a residence, including a garage, may be on that

  land, the residence or the garage could be an “enclosed, locked

  space,” Colo. Const. art. 18, § 16(3)(b), where, within applicable

  limits, marijuana can be grown. It makes sense, then, that “land”

  as used here does not contemplate an “enclosed, locked space,” id.,

  where it is legal, within operative constraints, to grow marijuana.

  To say that the residence or the garage is the “land” would

  eviscerate this constitutional protection. See Vail Assocs., 19 P.3d
7
  at 1272 (recognizing that we must afford the language of

  constitutions and statutes their ordinary and common meaning).

¶ 16   Concluding that section 18-18-406(3)(a)(II) alone applies, the

  district court dismissed the section 18-18-406(3)(a)(I) charge. Given

  the proffers made to the district court, we conclude that the

  dismissal was proper, but not for the reasons the district court

  employed. See Moody v. People, 159 P.3d 611, 615 (Colo. 2007)

  (recognizing that “appellate courts have the discretion to affirm . . .

  on any basis for which there is a record sufficient to permit

  conclusions of law, even though they may be on grounds other than

  those relied upon by the trial court”).

¶ 17   But this interpretation does not tell us whether a prosecution

  under section 18-18-406(3)(a)(II) precludes prosecution under other

  statutes.

                       III.   Limits on Prosecution

¶ 18   According to the prosecution, Garcia-Gonzalez was growing

  thirty-two marijuana plants inside a garage associated with a home

  in Pueblo. Given the information provided to the district court, the

  court correctly concluded that section 18-18-406(3)(a)(II), rather

  than section 18-18-406(3)(a)(I), applies. Presumably a garage would

                                     8
  qualify as an enclosed space. But cf. People v. King, 804 N.W.2d
911, 913-17 (Mich. Ct. App. 2011) (a locked chain-link dog kennel

  that was not attached to the ground and was not covered on top

  was not an “enclosed, locked facility” pursuant to Michigan’s

  Medical Marijuana Act), rev’d sub nom. on other grounds, People v.

  Kolanek, 817 N.W.2d 528 (Mich. 2012). On remand, the parties can

  litigate whether the garage in question was locked, what defenses

  apply, and what penalties are appropriate.

¶ 19   Nothing in the text of section 18-18-406(3)(a)(II) immunizes a

  residential grow operation from potentially violating other sections

  of the code. In fact, section 18-18-406(3)(a)(V) provides that

  prosecution under section 18-18-406(3)(a)(II) “does not prohibit

  prosecution under any other section of the law.” Where the facts so

  warrant, therefore, the prosecution can proceed under both

  subsections.

                            IV.   Conclusion

¶ 20   The district court’s order is affirmed for the reasons stated in

  this opinion. The case is remanded to the district court to allow the

  prosecution to proceed on the other charges, including the added

  charge pursuant to section 18-18-406(3)(a)(II).

                                    9
JUDGE ROMÁN and JUDGE GOMEZ concur.




                     10